                                              Case 17-10837-KG   Doc
                                                            UNITED    1151
                                                                   STATES     Filed 03/28/19
                                                                          BANKRUPTCY COURT                                                                Page 1 of 23
                                                                                            DISTRICT OF DELAWARE
In re Suniva, Inc.
Case No. CASE 17-10837-KG                                                              Reporting Period: January 1st, 2019-January 31st, 2019
                                                                                       MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case

REQUIRED DOCUMENTS                                                                                  Form No.                         Document                Explanation Affidavit/Supplement
                                                                                                                                     Attached                Attached    Attached
Schedule of Cash Receipts and Disbursements                                                         MOR-1                            X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                                 MOR-1a                           X
   Schedule of Professional Fees Paid                                                               MOR-1b                           X
   Copies of bank statements                                                                                                         X
   Cash disbursements journals
Statement of Operations                                                                             MOR-2                            X
Balance Sheet                                                                                       MOR-3                            X
Status of Postpetition Taxes                                                                        MOR-4                            X
   Copies of IRS Form 6123 or payment receipt
   Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                                MOR-4                            X
   Listing of aged accounts payable                                                                 MOR-4                            X
Accounts Receivable Reconciliation and Aging                                                        MOR-5                            X
Debtor Questionnaire                                                                                MOR-5                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



Signature of Debtor                                                                          Date



Signature of Joint Debtor                                                                    Date


/s/ David Baker                                                                                        March 27, 2019
Signature of Authorized Individual*                                                          Date


David Baker                                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                        Title of Authorized Individual
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company
MOR (04/07)
SUNIVA, INC.                       Case 17-10837-KG                               Doc 1151
                                                                                         MOR 1
                                                                                               Filed 03/28/19                                    Page 2 of 23
(CASE 17-10837-KG




                                                                                             BANK ACCOUNTS                                           CURRENT MONTH            CUMULATIVE FILING TO DATE
                                                                         OPER.         PAYROLL   TAX     UTILITY        OTHER       A/R Escrow     ACTUAL       PROJECTED       ACTUAL         PROJECTED
BEGINNING BALANCE                                                         1,124,793        -        -      44,000               -            -        1,168,793        -             10,684            -
RECEIPTS                                                                        -          -        -          -                -            -              -          -                -              -
                                                                                                                                                            -
CASH SALES                                                                     -           -        -             -             -           -               -          -                -              -
ACCOUNTS RECEIVABLE                                                            -           -        -             -             -           -               -          -          1,778,060            -
LOANS AND ADVANCES                                                         314,498         -        -             -             -           -           314,498    346,898       14,870,487     14,769,490
SALE OF ASSETS                                                                 -           -        -             -             -           -               -          -                -              -
OTHER (ATTACH LIST)                                                          1,409         -        -             -             -           -             1,409        -            164,500            -
TRANSFERS (FROM DIP ACCTS)                                                     -           -        -             -             -           -               -          -            567,649            -
TOTAL RECEIPTS                                                             315,907         -        -             -             -           -           315,907    346,898       17,380,696     14,769,490




NET PAYROLL                                                                 (38,698)       -        -             -             -           -          (38,698)    (36,670)       (1,585,345)    (1,476,580)
PAYROLL TAXES                                                                   -          -        -             -             -           -              -           -                 -              -
SALES, USE, & OTHER TAXES                                                       -          -        -             -             -           -              -           -                 -              -
INVENTORY PURCHASES                                                             -          -        -             -             -           -              -           -                 -              -
SECURED/ RENTAL/ LEASES                                                         -          -        -             -             -           -              -           -          (2,416,864)    (2,138,321)
INSURANCE                                                                    (4,938)       -        -             -             -           -           (4,938)    (38,223)         (568,749)      (451,650)
ADMINISTRATIVE                                                                  -          -        -             -             -           -              -           -                 -              -
SELLING                                                                         -          -        -             -             -           -              -           -                 -              -
OTHER (ATTACH LIST)                                                         (58,124)       -        -             -             -           -          (58,124)    (45,431)       (1,648,883)    (1,372,497)
OWNER DRAW *                                                                    -          -        -             -             -           -              -           -                 -              -
TRANSFERS (TO DIP ACCTS)                                                        -          -        -             -             -           -              -           -          (1,545,245)           -
PROFESSIONAL FEES                                                           (83,791)       -        -             -             -           -          (83,791)   (206,000)       (8,230,789)    (9,249,878)
U.S. TRUSTEE QUARTERLY FEES                                                     -          -                      -             -           -              -       (20,574)          (96,355)       (80,562)
COURT COSTS                                                                     -          -        -             -             -           -              -           -                 -              -
TOTAL DISBURSEMENTS                                                        (185,550)       -        -             -             -           -         (185,550)   (346,898)      (16,092,230)   (14,769,490)

NET CASH FLOW                                                              130,357         -        -             -             -           -          130,357         -          1,288,466             -

CASH - END OF MONTH                                                       1,255,150        -        -          44,000           -           -        1,299,150         -          1,299,150             -

                                                                                                                                                                       -
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                        185,550
LESS TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                -
PLUS ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES                              -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES            185,550




                                                                                                   3/21/2019                                                                                           Page 2
SUNIVA, INC.                      Case 17-10837-KG               Doc 1151          Filed 03/28/19             Page 3 of 23
                                                                        MOR 1A
(CASE 17-10837-KG




                                        Operating      Payroll    Tax   Utility       Other       A/R Escrow      Total
BALANCE PER BOOKS                          1,255,150       -        -     44,000              -            -      1,299,150

BANK BALANCE                               1,255,149       -        -     44,000              -           -       1,299,149
(+) DEPOSITS IN TRANSIT (ATTACH LIST)            -         -        -        -                -           -             -
(-) OUTSTANDING CHECKS (ATTACH LIST)             -         -        -        -                -           -             -
                                  (1)
OTHER (ATTACH EXPLANATION)                         1       -        -        -                -           -               1
ADJUSTED BANK BALANCE *                    1,255,150       -        -     44,000              -           -       1,299,150


Check                                            -         -        -        -                -           -             -

(1)
      Reconciliation Adjustment




                                                                        3/21/2019                                             Page 3
                    Case 17-10837-KG           Doc 1151       Filed 03/28/19       Page 4 of 23
SUNIVA, INC.
                                                  MOR 1 Cont.
(CASE 17-10837-KG




                                                                             Month            Cumulative Filing to Date

Norcross Shutdown Costs (Chemical/Shipment)                                             -                       20,010
Press Release                                                                           -                          910
Wells Fargo Service Charge                                                              -                        8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                                -                        5,776
Saginaw Michigan, Labor Poster                                                          -                           21
Commercial Card Error (1)                                                               -                          138
Bank & Technology Services Fee (2)                                                      -                          863
Utilities                                                                            32,416                    886,217
Oracle Migration                                                                     25,008                     60,008
Fire Alarm Protection & Renewal                                                         -                        2,757
IT Costs                                                                                -                        2,366
Patent Renewal Fee                                                                      -                          850
Gwinnett County Water Test                                                              -                          350
Saginaw, Michigan Property Tax Payments                                                 -                       30,177
Saginaw Business License                                                                -                           20
Georgia Tech Research Corporation Payment                                               -                       25,000
Registered Agent Fees                                                                   699                     12,166
Transportation Costs                                                                    -                        2,164
Transfer for A/R Proceeds                                                               -                      590,136
Total Other Disbursements                                                            58,124                  1,648,883


Cash Receipts for Reimbursements                                                        -                        9,907
Commercial Card Error (1)                                                               -                          138
Interest                                                                                -                          314
COBRA Related Rebate                                                                    -                       94,962
Bank & Technology Services Fee (2)                                                      -                          863
Insurance Rebate                                                                      1,409                     54,365
Misc. Receipts                                                                          -                        3,268
Wells Fargo Reimbursement                                                               -                          175
Registered Agent Reimbursement                                                          -                          508
Total Other Receipts                                                                  1,409                    164,500




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was done in error
and on May 16th, 2017 this amount was refunded back into the account.
(2)
   On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of $863.01. This was done
in error and on July 6th, 2017 this amount was refunded back into the account.




                                                      3/21/2019                                                  Page 4
SUNIVA INC.
(CASE 17-10837-KG
                                               Case 17-10837-KG                                          Doc 1151
                                                                                                                MOR 1B
                                                                                                                       Filed 03/28/19                                     Page 5 of 23


                                                                                                    Check                  Amount Paid           Cumulative to Date
Payee                                 Period Covered   Amount Approved     Payor           Number       Date         Fees         Expenses Fees            Expenses
Kilpatrick Townsend & Stockton LLP    4/17-4/30/2017            114 536    Suniva   Inc.   Wire            6/26/2017     111 690      2 846       111 690         2 846
Potter Anderson & Corroon LLP         4/17-4/30/2017             33 867    Suniva   Inc.   Wire            6/26/2017      32 409      1 458        32 409         1 458
Garden City Group LLC                 4/17-4/30/2017             40 299    Suniva   Inc.   Wire            6/26/2017      32 508      7 791        32 508         7 791
Aurora Management Partners Inc.      4/17-5/31/2017             122 049    Suniva   Inc.   Wire            6/29/2017     1 6 080      5 969       116 080         5 969
Mayer Brown LLP                       4/17-4/30/2017             64 332    Suniva   Inc.   Wire             7/6/2017      64 006        326        64 006           326
Kilpatrick Townsend & Stockton LLP    5/1-5/31/2017             228 399    Suniva   Inc.   Wire            7/20/2017     225 608      2 791       337 298         5 637
Seward & Kissel LLP                  4/27-5/31/2017             150 732    Suniva   Inc.   Wire            7/25/2017     149 305      1 426       149 305         1 426
Morris Nichols Arsht & Tunnell LLP   4/28-5/31/2017              28 258    Suniva   Inc.   Wire            7/25/2017      27 544        714        27 544           714
Emerald Capital Advisors             5/1-5/31/2017               20 279    Suniva   Inc.   Wire            7/25/2017      20 000        279        20 000           279
Mayer Brown LLP                       5/1-5/31/2017              107 242   Suniva   Inc.   Wire             8/1/2017     106 317        925       170 323         1 251
Potter Anderson & Corroon LLP         5/1-5/31/2017               31 273   Suniva   Inc.   Wire             8/8/2017      29 944      1 329        62 353         2 787
Aurora Management Partners Inc.      6/1-6/30/2017                63 723   Suniva   Inc.   Wire            8/14/2017      62 873        851       178 953         6 820
Potter Anderson & Corroon LLP         6/1-6/30/2017               21 112   Suniva   Inc.   Wire            8/14/2017      20 400        712        82 753         3 498
Seward & Kissel LLP                   6/1-6/30/2017              26 965    Suniva   Inc.   Wire            8/14/2017      26 885         79       176 190         1 506
Morris Nichols Arsht & Tunnell LLP    6/1-6/30/2017               8 055    Suniva   Inc.   Wire            8/14/2017       7 754        301        35 298         1 014
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017               92 612   Suniva   Inc.   Wire            8/14/2017      88 554      4 057       425 852         9 695
Mayer Brown LLP                       6/1-6/30/2017               99 775   Suniva   Inc.   Wire            8/16/2017      78 183     21 592       248 506        22 843
Emerald Capital Advisors              6/1-6/30/2017               20 156   Suniva   Inc.   Wire            8/16/2017      20 000        156        40 000           435
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017               31 590   Suniva   Inc.   Wire            8/24/2017      31 590        -         457 442         9 695
Garden City Group LLC                5/1-6/30/2017               30 701    Suniva   Inc.   Wire            8/30/2017      27 520      3 181        60 028        10 972
Kilpatrick Townsend & Stockton LLP   7/1-7/31/2017               61 021    Suniva   Inc.   Wire             9/7/2017      59 740      1 281       517 182        10 976
Garden City Group LLC                5/1-6/30/2017               25 028    Suniva   Inc.   Wire             9/7/2017      12 202     12 826        72 2 0        23 798
Aurora Management Partners Inc.      7/1-7/31/2017               30 375    Suniva   Inc.   Wire             9/8/2017       0 375        -         209 328         6 820
Kilpatrick Townsend & Stockton LLP   4/17-6/30/2017             114 361    Suniva   Inc.   Wire            9/12/2017     114 361        -         631 543        10 976
Mayer Brown LLP                      4/17-6/30/2017              62 127    Suniva   Inc.   Wire            9/12/2017      62 127        -         310 633        22 843
Potter Anderson & Corroon LLP        4/17-6/30/2017              20 688    Suniva   Inc.   Wire            9/12/2017      20 688        -         103 442         3 498
Seward & Kissel LLP                  4/27-6/30/2017              44 048    Suniva   Inc.   Wire            9/12/2017      44 048        -         220 2 8         1 506
Morris Nichols Arsht & Tunnell LLP   4/28-6/30/2017               8 825    Suniva   Inc.   Wire            9/12/2017       8 825        -          44 123         1 014
Emerald Capital Advisors             5/1-6/30/2017               10 000    Suniva   Inc.   Wire            9/12/2017       0 000        -          50 000           435
Seward & Kissel LLP                  7/1-7/31/2017               24 474    Suniva   Inc.   Wire            9/25/2017      23 944        531       244 182         2 037
Morris Nichols Arsht & Tunnell LLP   7/1-7/31/2017                3 354    Suniva   Inc.   Wire            9/25/2017       3 230        124        47 353         1 139
Mayer Brown LLP                      7/1-7/31/2017               94 000    Suniva   Inc.   Wire            9/25/2017      67 976     26 024       378 609        48 867
Potter Anderson & Corroon LLP        7/1-7/31/2017                11 148   Suniva   Inc.   Wire            9/25/2017      11 011        137       114 452         3 636
Aurora Management Partners Inc.      8/1-8/31/2017                39 895   Suniva   Inc.   Wire           10/16/2017      39 895        -         249 223         6 820
Kilpatrick Townsend & Stockton LLP   8/1-8/31/2017               78 640    Suniva   Inc.   Wire           10/16/2017      78 324        316       709 867        11 292
Emerald Capital Advisors             7/1-7/31/2017                20 043   Suniva   Inc.   Wire           10/16/2017      20 000         43        70 000           478
Morris Nichols Arsht & Tunnell LLP   8/1-8/31/2017                 6 932   Suniva   Inc.   Wire            11/1/2017       6 452        480        53 805         1 619
Seward & Kissel LLP                  8/1-8/31/2017               47 425    Suniva   Inc.   Wire            11/1/2017      47 322        103       291 504         2 139
Garden City Group LLC                7/1-9/30/2017               40 954    Suniva   Inc.   Wire            11/1/2017      39 130      1 824       111 360        25 622
Kilpatrick Townsend & Stockton LLP   9/1-9/30/2017               37 552    Suniva   Inc.   Wire           11/10/2017      37 500         52       747 366        11 345
Potter Anderson & Corroon LLP        8/1-8/31/2017               16 001    Suniva   Inc.   Wire           11/10/2017      15 729        273       130 182         3 908
Mayer Brown LLP                      8/1-9/30/2017              570 478    Suniva   Inc.   Wire           11/30/2017     556 393     14 085       935 002        62 952
Aurora Management Partners Inc.      9/1-9/30/2017                31 675   Suniva   Inc.   Wire            12/5/2017      31 675        -         280 898         6 820
Kilpatrick Townsend & Stockton LLP   10/1-10/31/2017              98 630   Suniva   Inc.   Wire           12/15/2017      97 740        889       845 107        12 234
Garden City Group LLC                10/1-10/31/2017             18 719    Suniva   Inc.   Wire           12/15/2017      13 625      5 095       116 455       142 077
Seward & Kissel LLP                  9/1-10/31/2017             153 204    Suniva   Inc.   Wire           12/15/2017     152 424        780       443 927         2 920
Morris Nichols Arsht & Tunnell LLP   9/1-10/31/2017               8 982    Suniva   Inc.   Wire           12/15/2017       8 812        170        62 617         1 789
Emerald Capital Advisors             8/1-9/30/2017               41 939    Suniva   Inc.   Wire           12/15/2017      41 740         199      111 740           677
Kilpatrick Townsend & Stockton LLP   7/1-9/30/2017               43 891    Suniva   Inc.   Wire           12/18/2017      43 891        -         888 997        12 234
Seward & Kissel LLP                  7/1-9/30/2017               33 850    Suniva   Inc.   Wire           12/18/2017      33 850        -         477 777         2 920
Emerald Capital Advisors             7/1-9/30/2017               15 435    Suniva   Inc.   Wire           12/18/2017      15 435        -         127 175           677
Morris Nichols Arsht & Tunnell LLP   7/1-9/30/2017                4 068    Suniva   Inc.   Wire           12/18/2017       4 068        -          66 685         1 789
Aurora Management Partners Inc.      10/1-10/31/2017              55 701   Suniva   Inc.   Wire           12/21/2017      54 438      1 263       335 335         8 083
Potter Anderson & Corroon LLP        7/1-10/31/2017               22 269   Suniva   Inc.   Wire             1/3/2018      21 705        564       151 887         4 472
Seward & Kissel LLP                  11/1-11/30/2017              55 297   Suniva   Inc.   Wire            1/19/2018      54 986        311       532 763         3 231
Aurora Management Partners Inc.      11/1-11/30/2017             31 995    Suniva   Inc.   Wire            1/24/2018      31 995        -         367 3 0         8 083
Kilpatrick Townsend & Stockton LLP   11/1-11/30/2017             51 863    Suniva   Inc.   Wire            1/29/2018      51 848         15       940 845        12 249
Garden City Group LLC                11/1-11/30/2017              7 204    Suniva   Inc.   Wire            1/30/2018       6 969        235       123 424       142 312
Aurora Management Partners Inc.      12/1-12/31/2017             40 325    Suniva   Inc.   Wire             2/9/2018      40 325        -         375 660         8 083
Mayer Brown LLP                      7/1-11/30/2017             743 458    Suniva   Inc.   Wire            2/16/2018     545 168    198 290     1 480 170       261 242
Potter Anderson & Corroon LLP        11/1-11/30/2017              5 306    Suniva   Inc.   Wire            2/23/2018       5 221         85       157 107         4 558
Kilpatrick Townsend & Stockton LLP   12/1-12/31/2017            118 929    Suniva   Inc.   Wire            2/23/2018     117 812      1 117     1 058 657        13 366
Seward & Kissel LLP                  12/1-12/31/2017             46 691    Suniva   Inc.   Wire            2/27/2018      46 028        663       578 792         3 893
Aurora Management Partners Inc.      1/1-1/31/20 8                52 693   Suniva   Inc.   Wire            3/13/2018      48 940      3 753       424 600        11 837
Emerald Capital Advisors             10/1-12/31/2017              62 000   Suniva   Inc.   Wire            3/13/2018      60 000      2 000       187 175         2 677
Potter Anderson & Corroon LLP        12/1-12/31/2017               9 493   Suniva   Inc.   Wire            3/13/2018       9 193        300       166 300         4 858
Emerald Capital Advisors             10/1-12/31/2017              15 000   Suniva   Inc.   Wire            3/15/2018      15 000        -         202 175         2 677
Potter Anderson & Corroon LLP        10/1-12/31/2017               5 565   Suniva   Inc.   Wire            3/15/2018       5 565        -         171 865         4 858
Seward & Kissel LLP                  10/1-12/31/2017              47 363   Suniva   Inc.   Wire            3/15/2018      47 363        -         626 154         3 893
Morris Nichols Arsht & Tunnell LLP   10/1-12/31/2017              10 336   Suniva   Inc.   Wire            3/15/2018       9 730        606        76 415         2 396
Kilpatrick Townsend & Stockton LLP   10/1-12/31/2017              66 850   Suniva   Inc.   Wire            3/15/2018       66 850       -       1 125 508        13 366
Mayer Brown LLP                      10/1-12/31/2017             232 419   Suniva   Inc.   Wire            3/15/2018      226 897     5 521     1 707 067       266 764
Seward & Kissel LLP                  1/1-1/31/20 8                65 976   Suniva   Inc.   Wire            3/23/2018      65 619        357       691 773         4 251
Kilpatrick Townsend & Stockton LLP   1/1-1/31/20 8               195 953   Suniva   Inc.   Wire            3/23/2018      192686       3268     1 318 193        16 634
Garden City Group LLC                12/1-1/31/2018               31 660   Suniva   Inc.   Wire            3/23/2018      19 071     12 589       394 731        20 672
Garden City Group LLC                2/1-2/28/20 8                15 476   Suniva   Inc.   Wire            3/30/2018      13 868      1 608       408 599        22 280
Aurora Management Partners Inc.      2/1-2/28/20 8                42 370   Suniva   Inc.   Wire            4/13/2018       42 370       -         466 970        11 837
Mayer Brown LLP                      1/1-1/31/20 8               155 150   Suniva   Inc.   Wire            4/18/2018     149 278      5 871     1 856 345       272 635
Kilpatrick Townsend & Stockton LLP   2/1-2/28/20 8                66 211   Suniva   Inc.   Wire            4/18/2018      66 184         27     1 384 377        16 661
Morris Nichols Arsht & Tunnell LLP   1/1-2/28/20 8                13 275   Suniva   Inc.   Wire            4/18/2018      12 607        668        89 022         3 064
Potter Anderson & Corroon LLP        1/1-1/31/20 8                28 056   Suniva   Inc.   Wire            4/18/2018      27 596        460       199 461         5 317
Seward & Kissel LLP                  2/1-2/28/20 8                32 185   Suniva   Inc.   Wire            4/18/2018      32 080        106       723 853         4 357
Emerald Capital Advisors             1/1-2/28/20 8                41 582   Suniva   Inc.   Wire            4/18/2018      40 000      1 582       242 175         4 258
Aurora Management Partners Inc.      3/1-3/31/20 8               28 165    Suniva   Inc.   Wire             5/4/2018      28 165        -         495 135        11 837
Seward & Kissel LLP                  3/1-3/31/20 8               44 547    Suniva   Inc.   Wire            5/18/2018      44 057        490       767 909         4 847
Kilpatrick Townsend & Stockton LLP   3/1-3/31/20 8               77 821    Suniva   Inc.   Wire            5/18/2018      76 197      1 624     1 460 574        18 285
Potter Anderson & Corroon LLP        2/1-2/28/20 8               18 480    Suniva   Inc.   Wire            5/18/2018       8 246        234       217 707         5 551
Mayer Brown LLP                      2/1-2/28/20 8               28 702    Suniva   Inc.   Wire            5/18/2018      28 158        544     1 884 503       273 179
Garden City Group LLC                3/1-3/31/20 8               13 056    Suniva   Inc.   Wire             6/5/2018      11 994      1 062       420 593        23 343
Mayer Brown LLP                      3/1-3/31/20 8                2 752    Suniva   Inc.   Wire             6/7/2018       2 290        463     1 886 793       273 641
Potter Anderson & Corroon LLP        3/1-3/31/20 8               11 804    Suniva   Inc.   Wire             6/7/2018      11 425        379       229 132         5 930
Emerald Capital Advisors             3/1-3/31/20 8               20 062    Suniva   Inc.   Wire             6/7/2018      20 000         62       262 175         4 320
Kilpatrick Townsend & Stockton LLP   4/1-4/30/20 8               81 473    Suniva   Inc.   Wire            6/15/2018      81 116        357     1 541 690        18 643
Seward & Kissel LLP                  1/1-3/31/20 8               35 403    Suniva   Inc.   Wire            6/15/2018      35 403        -         803 313         4 847
Kilpatrick Townsend & Stockton LLP   1/1-3/31/20 8               83 766    Suniva   Inc.   Wire            6/15/2018      83 766        -       1 625 456        18 643
Emerald Capital Advisors             1/1-3/31/20 8               15 000    Suniva   Inc.   Wire            6/15/2018      15 000        -         277 175         4 320
Potter Anderson & Corroon LLP        1/1-3/31/20 8               14 317    Suniva   Inc.   Wire            6/15/2018      14 317        -         243 449         5 930
Morris Nichols Arsht & Tunnell LLP   1/1-3/31/20 8                3 914    Suniva   Inc.   Wire            6/15/2018       3 914        -          92 9 6         3 064
Mayer Brown LLP                      1/1-3/31/20 8                44 932   Suniva   Inc.   Wire            6/15/2018      44 932        -       1 931 725       273 641
Morris Nichols Arsht & Tunnell LLP   3/1-/3/31/2018                3 281   Suniva   Inc.   Wire            6/18/2018       3 050        231        95 986         3 295
Aurora Management Partners Inc.      4/1-4/30/20 8                27 580   Suniva   Inc.   Wire             7/5/2018      27 580        -         522 715        11 837
Aurora Management Partners Inc.      5/1-5/31/20 8                23 572   Suniva   Inc.   Wire            7/19/2018      22 515      1 057       545 2 0        12 894
Emerald Capital Advisors             4/1-5/31/20 8                40 096   Suniva   Inc.   Wire            7/27/2018      40 000         96       317 175         4 416
Kilpatrick Townsend & Stockton LLP   5/1-5/31/20 8               104 224   Suniva   Inc.   Wire            7/31/2018     104 134         90     1 729 590        18 733
Potter Anderson & Corroon LLP        4/1-4/30/20 8                 9 219   Suniva   Inc.   Wire            7/31/2018       9 012        207       252 461         6 136
Seward & Kissel LLP                  4/1-5/31/20 8                82 783   Suniva   Inc.   Wire            7/31/2018       81 944        839      885 257         5 686
Garden City Group LLC                4/1-4/30/20 8                 7 239   Suniva   Inc.   Wire             8/6/2018       5 847      1 391       426 440        24 734
Aurora Management Partners Inc.      6/1-6/30/20 8                30 805   Suniva   Inc.   Wire            8/23/2018       30 805       -         576 035        12 894
Kilpatrick Townsend & Stockton LLP   6/1-6/30/20 8                60 085   Suniva   Inc.   Wire            8/30/2018       55 987     4 098     1 785 577        22 831
Potter Anderson & Corroon LLP        5/1-6/30/20 8                25 294   Suniva   Inc.   Wire            8/30/2018       23 784     1 510       276 246         7 646
Emerald Capital Advisors             6/1-6/30/20 8                20 037   Suniva   Inc.   Wire            8/30/2018       20 000        37       337 175         4 453
Seward & Kissel LLP                  6/1-6/30/20 8                12 171   Suniva   Inc.   Wire            8/30/2018       11 656       516       896 912         6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/20 8                 7 918   Suniva   Inc.   Wire            8/30/2018        7 130       787       103 117         4 082
Kilpatrick Townsend & Stockton LLP   4/1-6/30/20 8                60 309   Suniva   Inc.   Wire            9/25/2018       60 309       -       1 845 887        22 831
Potter Anderson & Corroon LLP        4/1-6/30/20 8                 8 199   Suniva   Inc.   Wire            9/25/2018       8 199        -         284 445         7 646
Emerald Capital Advisors             4/1-6/30/20 8                15 000   Suniva   Inc.   Wire            9/25/2018      15 000        -         352 175         4 453
Seward & Kissel LLP                  6/1-6/30/20 8                23 400   Suniva   Inc.   Wire            9/25/2018       23 400       -         920 312         6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/20 8                 1 783   Suniva   Inc.   Wire            9/25/2018       1 783        -         104 899         4 082
Mayer Brown LLP                      4/1-6/30/20 8               52 012    Suniva   Inc.   Wire            9/25/2018      51 831        181     1 983 555       273 822
Aurora Management Partners Inc.      7/1-8/31/20 8               63 771    Suniva   Inc.   Wire           11/26/2018      62 700      1 071       638 735        13 965
Seward & Kissel LLP                  7/1-9/30/20 8              130 068    Suniva   Inc.   Wire           11/29/2018     129 230        838     1 026 142         7 040
Garden City Group LLC                5/1-10/31/2018              50 944    Suniva   Inc.   Wire           12/11/2018      42 574      8 371       469 014        33 105
Aurora Management Partners Inc.      9/1-9/30/20 8               40 892    Suniva   Inc.   Wire           12/11/2018       8 943      1 950       677 678        15 915
Kilpatrick Townsend & Stockton LLP   7/1-9/30/20 8              558 923    Suniva   Inc.   Wire           12/14/2018     5 0 141     28 782     2 376 028        51 613
Kilpatrick Townsend & Stockton LLP   7/1-9/30/20 8              132 535    Suniva   Inc.   Wire           12/19/2018     132 535        -       2 508 563        51 613
Potter Anderson & Corroon LLP        7/1-9/30/20 8               50 674    Suniva   Inc.   Wire           12/19/2018      48 794      1 880       333 239         9 526
Emerald Capital Advisors             7/1-9/30/20 8               22 889    Suniva   Inc.   Wire           12/19/2018      22 755        134       374 9 0         4 587
Seward & Kissel LLP                  7/1-9/30/20 8               32 308    Suniva   Inc.   Wire           12/19/2018      32 308        -       1 058 450         7 040
Morris Nichols Arsht & Tunnell LLP   7/1-9/30/20 8               17 664    Suniva   Inc.   Wire           12/19/2018       6 698        966       121 597         5 048
Mayer Brown LLP                      7/1-9/30/20 8               14 951    Suniva   Inc.   Wire           12/19/2018      14 846        105     1 998 401       273 927
Seward & Kissel LLP                  10/1-10/31/2018             85 612    Suniva   Inc.   Wire           12/28/2018      82 773      2 840     1 141 222         9 879
Kilpatrick Townsend & Stockton LLP   10/1-10/31/2018            284 195    Suniva   Inc.   Wire           12/28/2018     269 199     14 997     2 777 762        66 610
Aurora Management Partners Inc.      10-1-1 /30/2018             83 791    Suniva   Inc.   Wire            1/25/2018      80 555      3 236       758 233        19 151




                                                                                                                                  3/21/2019                                              Page 5
                 Case 17-10837-KG         Doc 1151     Filed 03/28/19     Page 6 of 23




                                                                                             Period Covered:
                                                                         January 01, 2019 - January 31, 2019
                                                                                                Page 1 of 10


David Baker                                          Case Number                             17-10837 (KG)
112 South Tryon Street                               Case Name                                SUNIVA. INC.
Suite 1770                                           Trustee Number                            0000530520
Charlotte NC 28284                                   Trustee Name                              David Baker

                                                                                              Questions
                                                                                          (800) 634-7734
                                                                               banking@bmsadvantage.com
                                                                                 www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                   Ending Balance         Ending Balance
  Account                                           Number
                                                                      Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                                       3870            $186,048.40           $187,457.89
 TRUSTEE CHECKING                                       3871                  $0.00                 $0.00
 TRUSTEE CHECKING                                       3872             $44,000.00            $44,000.00
 TRUSTEE CHECKING                                       3873             $76,448.76            $76,448.76
 TRUSTEE CHECKING                                       3874                  $0.00                 $0.00
 TRUSTEE CHECKING                                       3875            $130,494.29           $164,633.07
 TRUSTEE CHECKING                                       8466            $731,800.33           $826,609.44

  Total                                                               $1,168,791.78         $1,299,149.16




Notable Information For You...
Reminder: Make sure to include the deposit slip printed with the MICR line (Account/Routing number)
with your check deposits.
On a multi-copy deposit slip, the top copy is printed with the MICR line and should be provided with the
deposits.The duplicate copies either do not include the MICR line or have a "Duplicate" watermark
printed on them and should be retained for your records.Deposit slips received without the MICR line
must be processed manually, which will cause a delay in processing and the omission of the
"Processed By" date in your BMS software.
Case 17-10837-KG   Doc 1151    Filed 03/28/19   Page 7 of 23




            IN CASE OF ERRORS OR QUESTIONS

              REGARDING YOUR STATEMENTS

               Telephone us at (800) 465-2415
                   Case 17-10837-KG         Doc 1151        Filed 03/28/19        Page 8 of 23




                                                                                                     Period Covered:
                                                                                 January 01, 2019 - January 31, 2019
                                                                                                        Page 2 of 10


David Baker                                               Case Number                                17-10837 (KG)
112 South Tryon Street                                    Case Name                                   SUNIVA. INC.
Suite 1770                                                Trustee Number                               0000530520
Charlotte NC 28284                                        Trustee Name                                 David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:          3870

Enclosures                                            0     Beginning Balance                            $186,048.40
Avg Collected Balance                       $186,793.00        + Total Additions                           $6,072.02
                                                               - Total Subtractions                        $4,662.53
                                                            Ending Balance                               $187,457.89


Debits

Date     Description                                                                                  Subtractions
01-02    PREAUTHORIZED WD BLUE CROSS R14W ASOBILLING 190102 BB00190422                                      4,662.53

Credits

Date     Description                                                                                      Additions
01-04    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                               4,662.53
01-08    DEPOSIT 100017                                                                                     1,409.49

Daily Balances

Date                      Amount Date                                Amount Date                           Amount
12-31                    186,048.40 01-04                          186,048.40 01-08                       187,457.89
01-02                    181,385.87
                   Case 17-10837-KG   Doc 1151        Filed 03/28/19        Page 9 of 23




                                                                                               Period Covered:
                                                                           January 01, 2019 - January 31, 2019
                                                                                                  Page 3 of 10


David Baker                                         Case Number                                17-10837 (KG)
112 South Tryon Street                              Case Name                                   SUNIVA. INC.
Suite 1770                                          Trustee Number                               0000530520
Charlotte NC 28284                                  Trustee Name                                 David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:          3871

Enclosures                                      0     Beginning Balance                                  $0.00
Avg Collected Balance                       $0.00        + Total Additions                               $0.00
                                                         - Total Subtractions                            $0.00
                                                      Ending Balance                                     $0.00


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1151        Filed 03/28/19        Page 10 of 23




                                                                                               Period Covered:
                                                                           January 01, 2019 - January 31, 2019
                                                                                                  Page 4 of 10


David Baker                                         Case Number                                17-10837 (KG)
112 South Tryon Street                              Case Name                                   SUNIVA. INC.
Suite 1770                                          Trustee Number                               0000530520
Charlotte NC 28284                                  Trustee Name                                 David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:          3872

Enclosures                                      0     Beginning Balance                             $44,000.00
Avg Collected Balance                  $44,000.00        + Total Additions                               $0.00
                                                         - Total Subtractions                            $0.00
                                                      Ending Balance                                $44,000.00


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1151        Filed 03/28/19        Page 11 of 23




                                                                                               Period Covered:
                                                                           January 01, 2019 - January 31, 2019
                                                                                                  Page 5 of 10


David Baker                                         Case Number                                17-10837 (KG)
112 South Tryon Street                              Case Name                                   SUNIVA. INC.
Suite 1770                                          Trustee Number                               0000530520
Charlotte NC 28284                                  Trustee Name                                 David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:          3873

Enclosures                                      0     Beginning Balance                             $76,448.76
Avg Collected Balance                  $76,448.00        + Total Additions                               $0.00
                                                         - Total Subtractions                            $0.00
                                                      Ending Balance                                $76,448.76


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1151        Filed 03/28/19        Page 12 of 23




                                                                                               Period Covered:
                                                                           January 01, 2019 - January 31, 2019
                                                                                                  Page 6 of 10


David Baker                                         Case Number                                17-10837 (KG)
112 South Tryon Street                              Case Name                                   SUNIVA. INC.
Suite 1770                                          Trustee Number                               0000530520
Charlotte NC 28284                                  Trustee Name                                 David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:          3874

Enclosures                                      0     Beginning Balance                                  $0.00
Avg Collected Balance                       $0.00        + Total Additions                               $0.00
                                                         - Total Subtractions                            $0.00
                                                      Ending Balance                                     $0.00


                                **No activity this statement period**
                   Case 17-10837-KG           Doc 1151        Filed 03/28/19       Page 13 of 23




                                                                                                       Period Covered:
                                                                                   January 01, 2019 - January 31, 2019
                                                                                                          Page 7 of 10


David Baker                                                 Case Number                                 17-10837 (KG)
112 South Tryon Street                                      Case Name                                    SUNIVA. INC.
Suite 1770                                                  Trustee Number                                0000530520
Charlotte NC 28284                                          Trustee Name                                  David Baker

                                                                                                         Questions
                                                                                                     (800) 634-7734
                                                                                          banking@bmsadvantage.com
                                                                                            www.bmsadvantage.com




TRUSTEE CHECKING                                                                        Account Number:            3875

Enclosures                                              4     Beginning Balance                            $130,494.29
Avg Collected Balance                         $134,446.00        + Total Additions                         $314,498.00
                                                                 - Total Subtractions                      $280,359.22
                                                              Ending Balance                               $164,633.07


                                                                                 * Indicates a Skip in Check Number(s)
Checks                                                                                "E" Indicates an Electronic Check

 Check #       Date        Amount       Check #       Date        Amount        Check #       Date      Amount
         111   01-10         282.02            113    01-11         189.00              114   01-08       275.20
         112   01-11         228.11

Debits

Date     Description                                                                                     Subtractions
01-03    PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 190103 559964 0001                                          565.40
01-04    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******3870                                          4,662.53
01-11    WIRE TRANSFER-OUT ORACLE AMERICA INC 20190111L2B77Y1C00 0124                                         25,008.00
01-11    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190110                                                     1,333.97
01-11    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190110                                                     6,759.47
01-11    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190110                                                    11,430.87
01-14    WIRE TRANSFER-OUT BIRCH COMMUNICATIO 20190114L2B77Y1C00 0059                                          3,958.18
01-15    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******8466                                         68,000.00
01-15    PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 190115 559964 0001                                          565.40
01-17    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 190117                                                     215.00
01-17    PREAUTHORIZED WD SCANA ENERGY DRAFT 190117                                                              315.44
01-17    PREAUTHORIZED WD SCANA ENERGY DRAFT 190117                                                              504.51
01-17    PREAUTHORIZED WD ATT Payment 190117                                                                     543.01
01-17    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 190117                                                     941.48
01-17    PREAUTHORIZED WD GW Service-Fee Suniva I Norcross GA utilit y_bill -- ID 36838 75 -                       2.50
         Account # 29-
01-17    PREAUTHORIZED WD GW Norcross-Util Suniva I Norcross GA utilit y_bill -- ID 36838 75 -                  921.14
         Account # 29-
01-18    PREAUTHORIZED WD GPC GPC EBILL 190117                                                                25,014.97
01-25    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190124                                                     1,333.96
01-25    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190124                                                     5,531.72
01-25    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 190124                                                    10,611.94
                 Case 17-10837-KG            Doc 1151   Filed 03/28/19     Page 14 of 23




                                                                               Account Number             3875
                                                                                               Period Covered:
                                                                           January 01, 2019 - January 31, 2019
                                                                                                  Page 8 of 10



Debits (Continued)

Date    Description                                                                             Subtractions
01-29   TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******8466                                110,600.00
01-29   PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 190129 559964 0001                                  565.40

Credits

Date    Description                                                                                 Additions
01-14   WIRE TRANSFER-IN LION POINT MASTER 20190114A1Q002CC00 4553                                  147,340.00
01-28   WIRE TRANSFER-IN LION POINT MASTER 20190128A1Q002BC00 3365                                  167,158.00

Daily Balances

Date                      Amount Date                          Amount Date                           Amount
12-31                   130,494.29   01-11                     79,759.72   01-18                    126,118.09
01-03                   129,928.89   01-14                    223,141.54   01-25                    108,640.47
01-04                   125,266.36   01-15                    154,576.14   01-28                    275,798.47
01-08                   124,991.16   01-17                    151,133.06   01-29                    164,633.07
01-10                   124,709.14
Case 17-10837-KG   Doc 1151   Filed 03/28/19   Page 15 of 23
                  Case 17-10837-KG          Doc 1151       Filed 03/28/19        Page 16 of 23




                                                                                                     Period Covered:
                                                                                 January 01, 2019 - January 31, 2019
                                                                                                       Page 10 of 10


David Baker                                               Case Number                                17-10837 (KG)
112 South Tryon Street                                    Case Name                                   SUNIVA. INC.
Suite 1770                                                Trustee Number                               0000530520
Charlotte NC 28284                                        Trustee Name                                 David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:          8466

Enclosures                                            0     Beginning Balance                            $731,800.33
Avg Collected Balance                       $760,873.00        + Total Additions                         $178,600.00
                                                               - Total Subtractions                       $83,790.89
                                                            Ending Balance                               $826,609.44


Debits

Date     Description                                                                                  Subtractions
01-25    WIRE TRANSFER-OUT AURORA MANAGEMENT 20190125L2B77Y1C00 0158                                       83,790.89

Credits

Date     Description                                                                                      Additions
01-15    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                              68,000.00
01-29    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                             110,600.00

Daily Balances

Date                      Amount Date                                Amount Date                           Amount
12-31                    731,800.33 01-25                          716,009.44 01-29                       826,609.44
01-15                    799,800.33
SUNIVA, INC.
                           Case 17-10837-KG            Doc 1151         Filed 03/28/19   Page 17 of 23
                                                                 MOR 2
(CASE 17-10837-KG


REVENUES                                                                                 Month          Cumulative Filing to Date
Gross Revenues                                                                                   -                       149,285
Less: Returns and Allowances                                                                     -                            -
Net Revenue                                                                                      -                       149,285
Cost of Goods Sold                                                                               -                       183,621
Gross Profit                                                                                     -                        (34,336)

OPERATING EXPENSES
Advertising                                                                                      -                           -
Auto and Truck Expense                                                                           -                           -
Bad Debts                                                                                        -                           -
Contributions                                                                                    -                           -
Employee Benefits Programs                                                                     1,131                      57,453
Insider Compensation*                                                                         24,810                     492,150
Insurance                                                                                      4,938                     586,396
Management Fees/Bonuses                                                                          -                           -
Office Expense                                                                                   183                     229,513
Pension & Profit-Sharing Plans                                                                   -                           -
Repairs and Maintenance                                                                          -                           -
Rent and Lease Expense (2)                                                                    13,785                   2,211,864
Salaries/Commissions/Fees                                                                     12,757                   1,030,106
Supplies                                                                                         -                           -
Taxes - Payroll                                                                                  -                           -
Taxes - Real Estate                                                                              -                        37,677
Taxes - Other                                                                                    -                           -
Travel and Entertainment                                                                         -                           -
Utilities (2)                                                                                 32,201                   1,098,954
                            (2)
Other (attach schedule)                                                                       24,521                  10,206,226
Loss on Auction                                                                                  -                    26,969,601
Loss on Abandonment of Inventory                                                                 -                     8,511,784
Total Operating Expenses Before Depreciation                                                 114,326                  51,431,724
Depreciation/Depletion/Amortization                                                              -                     3,479,254
Net Profit (Loss) Before Other Income & Expenses                                            (114,326)                (54,945,313)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                 1,409                     678,037
Interest Expense                                                                                 -                           -
Other Expense (attach schedule)                                                                  -                           -
Net Profit (Loss) Before Reorganization Items                                               (112,916)                (54,267,276)

REORGANIZATION ITEMS
                     (1)
Professional Fees                                                                            166,000                   9,354,081
U. S. Trustee Quarterly Fees                                                                     -                        96,355
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                     -                           313
Gain (Loss) from Sale of Equipment                                                               -                           -
Other Reorganization Expenses                                                                    -                           -
Total Reorganization Expenses                                                                166,000                   9,450,123
Income Taxes                                                                                     -                            -
Net Profit (Loss)                                                                           (278,916)                (63,717,399)

(1)
  Amounts budgeted under the DIP financing budget, please see schedule MOR 2B. Accrued amounts are reflected in the monthly fee
applications and the invoices of the respective professionals.

(2)
      Please note that some items in these accounts have been accrued but not paid




                                                                3/21/2019                                                   Page 6
                     Case 17-10837-KG         Doc 1151        Filed 03/28/19       Page 18 of 23
SUNIVA, INC.
                                                 MOR 2 Cont.
(CASE 17-10837-KG




                                                                        Month        Cumulative Filing to Date

                                                  (2)
Norcross Shutdown Costs (Chemical/Shipment)                                    -                       20,010
              (2)
Equipment                                                                 24,521                      761,563
Press Release                                                                -                            910
Wells Fargo Service Charge                                                   -                          8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                     -                          5,776
Saginaw, Michigan Labor Poster                                               -                             21
Commercial Card Error (1)                                                      -                          138
                                   (3)
Bank & Technology Services Fee                                               -                            863
Oracle Migration                                                             -                         35,000
Fire Alarm Protection & Renewal                                              -                          2,757
IT Costs                                                                     -                          2,119
Patent Renewal Fee                                                           -                            850
Gwinnett County Water Test                                                   -                            350
Saginaw Business License                                                     -                             20
Write off of Unrealizable Asset Accounts                                     -                      9,353,428
Registered Agent Fees                                                        -                         11,303
Transportation Costs                                                         -                          2,164
Total Other                                                               24,521                   10,206,226


Other income                                                                   -                        9,907
                       (1)
Commercial Card Error                                                          -                          138
COBRA Related Rebate                                                           -                       94,962
                               (3)
Bank & Technology Services Fee                                               -                            863
Misc. Receipts                                                               -                          3,775
Insurance Rebate                                                           1,409                       54,365
Change in accrued expenses (non-cash)                                        -                        377,065
Change in deposit estimate (non-cash)                                        -                        136,960
Total Other Income                                                         1,409                      678,037




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was
done in error and on May 16th, 2017 this amount was refunded back into the account.

(2)
      Please note that some items in these accounts have been accrued but not paid
(3)
  On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of
$863.01. This was done in error and on July 6th, 2017 this amount was refunded back into the account.




                                                        3/21/2019                                           Page 7
                Case 17-10837-KG   Doc 1151   Filed 03/28/19    Page 19 of 23
SUNIVA, INC.
                                       MOR 2B
(CASE 17-10837-KG




                                                        Month     Cumulative Filing to Date

Mayer Brown                                              20,000                  2,394,003
Kilpatrick                                               52,000                  3,267,000
Potter                                                   10,000                    494,200
Claims                                                    6,000                    356,605
Aurora                                                   30,000                  1,039,430
UCC                                                      48,000                  1,790,843
401k Auditor                                                -                       12,000
Total Other Expenses                                    166,000                  9,354,081




                                       3/21/2019                                         Page 8
SUNIVA, INC.
                           Case 17-10837-KG                      Doc 1151             Filed 03/28/19           Page 20 of 23
                                                                              MOR 3
(CASE 17-10837-KG




                                                                                  BOOK VALUE AT END
                                                                                  CURRENT REPORTING       BOOK VALUE ON
ASSETS                                                                                MONTH OF            PETITION DATE (1)



Unrestricted Cash and Equivalents                                                               10,684               10,684
Restricted Cash and Cash Equivalents (see continuation sheet)                                1,288,466                  -
Accounts Receivable (Net)                                                                          -              5,445,435
Notes Receivable                                                                                   -                    -
Inventories                                                                                        -              8,695,405
Prepaid Expenses                                                                                   -              3,706,764
Other Current Assets (attach schedule)                                                             -              1,404,496
TOTAL CURRENT ASSETS                                                                         1,299,150           19,262,784

NET PROPERTY & EQUIPMENT                                                                           -             39,813,411

OTHER ASSETS
Loans to Insiders*                                                                                 -                    -
Other Assets (attach schedule)                                                                     -             22,943,287
TOTAL OTHER ASSETS                                                                                 -             22,943,287

TOTAL ASSETS                                                                                 1,299,150           82,019,482


LIABILITIES AND OWNER EQUITY
Accounts Payable                                                                               779,373
Taxes Payable (refer to FORM MOR-4)                                                                -
Wages Payable                                                                                      -
Notes Payable                                                                                      -
Rent / Leases - Building/Equipment                                                                 -
Secured Debt / Adequate Protection Payments                                                        -
Professional Fees                                                                            1,123,292
Amounts Due to Insiders*                                                                           -
Other Postpetition Liabilities (attach schedule)                                                44,000
Postpetition draws                                                                          14,726,461
TOTAL POSTPETITION LIABILITIES                                                              16,673,125

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                34,412,598           67,583,578
Priority Debt                                                                                  978,080              978,080
Unsecured Debt                                                                              39,751,190           40,256,278
TOTAL PRE-PETITION LIABILITIES                                                              75,141,868          108,817,937

TOTAL LIABILITIES                                                                           91,814,993          108,817,937


OWNER EQUITY
Capital Stock                                                                               20,217,705           20,217,705
Additional Paid-In Capital                                                                  (7,686,486)          (7,686,486)
Partners' Capital Account                                                                          -                    -
Owner's Equity Account                                                                             -                    -
Retained Earnings - Pre-Petition                                                           (39,329,673)         (39,329,673)
Retained Earnings - Postpetition                                                           (63,717,399)                 -
Adjustments to Owner Equity                                                                        -                    -
Postpetition Contributions (Distributions) (Draws)                                                 -                    -
NET OWNER EQUITY                                                                           (90,515,853)         (26,798,454)
TOTAL LIABILITIES AND OWNERS' EQUITY                                                         1,299,150           82,019,482


Check                                                                                              -                    -

 (1) Please note that select line items were as of 3/31/2017 and not the petition date.




                                                                              3/21/2019                                        Page 9
SUNIVA, INC.
                         Case 17-10837-KG   Doc 1151 Filed 03/28/19            Page 21 of 23
                                                MOR 3 Cont.
(CASE 17-10837-KG




                                                 BOOK VALUE AT END
                                                 CURRENT REPORTING       BOOK VALUE ON
                                                     MONTH OF             PETITION DATE

Intercompany accounts out of balance                              -                (30,135)
Deferred Financing                                                -              1,434,631
Total Other Current Assets                                        -              1,404,496


Capital Spares                                                    -                     -
Refundable Deposits                                               -              (1,384,344)
Deposits for Non Cur Assets                                       -                     -
Advances to Suppliers Non-Current                                 -                     -
Deferred Financing Costs - LT                                     -               4,242,168
Total Other Non-current Assets                                    -               2,857,824




Georgia Power Deposit                                         (38,500)                    -
SCANA Deposit                                                  (5,500)                    -
A/R Escrow Amount                                                 -
Total Other Postpetition Liabilities                          (44,000)                    -




                                                  3/21/2019                                    Page 10
SUNIVA, INC.                     Case 17-10837-KG                               Doc 1151              Filed 03/28/19                     Page 22 of 23
                                                                                               MOR 4
(CASE 17-10837-KG




                                                                                  Amount
                                                             Beginning Tax       Withheld or       Amount                    Check No.   Ending Tax
                                                               Liability          Accrued           Paid         Date Paid     or ETF     Liability
Federal
Withholding                                                                 -              -               -          -           -                -
FICA-Employee                                                               -              -               -          -           -                -
FICA-Employer                                                               -              -               -          -           -                -
Unemployment                                                                -              -               -          -           -                -
Income                                                                      -              -               -          -           -                -
Other                                                                       -              -               -          -           -                -
Total Federal Taxes                                                         -              -               -          -           -                -

State and Local
Withholding                                                                 -              -               -          -           -                -
Sales                                                                       -              -               -          -           -                -
Excise                                                                      -              -               -          -           -                -
Unemployment                                                                -              -               -          -           -                -
Real Property                                                               -              -               -          -           -                -
Personal Property                                                           -              -               -          -           -                -
Other                                                                       -              -               -          -           -                -
Total State and Local                                                       -              -               -          -           -                -

Total Taxes                                                                 -              -               -          -           -                -




                                                               Current              0-30            31-60          61-90     Over 90       Total
Accounts Payable (2)                                                  12,185          32,256               323      1,560     733,049       779,373
Wages Payable                                                            -               -                 -          -           -             -
Taxes Payable                                                                            -                 -          -           -             -
Rent/Leases-Building                                                        -            -                 -          -           -             -
Rent/Leases-Equipment                                                       -            -                 -          -           -             -
Secured Debt/Adequate Protection Payments                                   -            -                 -          -           -             -
                     (1)
Professional Fees                                                   1,123,292            -                 -          -           -        1,123,292
Amounts Due to Insiders*                                                  -              -                 -          -           -              -
Other                                                                     -              -                 -          -           -              -
Total                                                               1,135,477         32,256               323      1,560     733,049      1,902,665


(1)
      Please see schedule MOR 1B & 2B

(2)
      The Accounts Payable balance is comprised of the following amounts:

3M                                                                     1,959
Absolute! Building Maintenance                                         2,282
Access                                                                 3,587
Airgas USA                                                               207
AT&T                                                                     526
Audio Central Alarm                                                      420
Birch                                                                  1,979
Ceridian                                                               4,176
City of Norcross                                                         924
CPA Global                                                            20,904
Domain Listings                                                          228
DynaSis                                                               40,903
eFax                                                                     174
EGP Document Solutions                                                   451
Evoqua Water Technologies                                            435,899
Excel4Apps                                                             3,132
Fulsource Logistics                                                   75,972
Georgia Power                                                         28,402
Great America Financial Services                                      44,142
Gwinnett County Dept of Water                                          1,303
National Registered Agents                                               -
Nexair                                                                 1,551
One Beacon                                                             2,274
Oracle America                                                        64,346
Pitney Bowes                                                             188
SCANA Energy                                                           4,259
Shred-It                                                                 121
T-Mobile                                                                 374
U.S. Customs and Border Protection                                         92
Wells Fargo Vendor Fin Serv                                            1,797
Williams Scotsman                                                     36,801
                                                                     779,373


                                                                            -




                                                                                               3/21/2019                                                 Page 11
SUNIVA, INC.
                          Case 17-10837-KG                         Doc 1151 Filed 03/28/19             Page 23 of 23
                                                                         MOR 5
(CASE 17-10837-KG

                                                                                            Amount
Accounts Receivable Reconciliation

Total Accounts Receivable at the beginning of the reporting period                                 -
Amounts billed during the period                                                                   -
Amounts collected during the period                                                                -
Applied Deposit                                                                                    -
Total Accounts Receivable at the end of the reporting period                                       -




Accounts Receivable Aging Amount

0 - 30 days old                                                                                        -
31 - 60 days old                                                                                       -
61 - 90 days old                                                                                       -
91+ days old                                                                                       -
Total Accounts Receivable                                                                              -
Amount considered uncollectible (Bad Debt)                                                             -
Accounts Receivable (Net)                                                                              -


                                                   DEBTOR QUESTIONNAIRE

                                                                                             Yes           No
1. Have any assets been sold or transferred outside the normal course of business                           X
this reporting period? If yes, provide an explanation below. (1)
2. Have any funds been disbursed from any account other than a debtor in possession                        x
account this reporting period? If yes, provide an explanation below.

3. Have all postpetition tax returns been timely filed? If no, provide an explanation         x
below.

4. Are workers compensation, general liability and other necessary insurance                  x
coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                           x
documentation identifying the opened account(s). If an investment account has been opened
provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                             3/21/2019                                 Page 12
